18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 1 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 2 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 3 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 4 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 5 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 6 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 7 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 8 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 9 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 10 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 11 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 12 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 13 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 14 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 15 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 16 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 17 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 18 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 19 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 20 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 21 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 22 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 23 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 24 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 25 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 26 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 27 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 28 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 29 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 30 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 31 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 32 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 33 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 34 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 35 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 36 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 37 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 38 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 39 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 40 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 41 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 42 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 43 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 44 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 45 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 46 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 47 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 48 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 49 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 50 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 51 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 52 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 53 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 54 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 55 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 56 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 57 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 58 of 59
18-15925-aih   Doc 11   FILED 10/15/18   ENTERED 10/16/18 08:05:04   Page 59 of 59
